              Case 1:19-cv-07131-ALC Document 68 Filed 06/04/20 Page 1 of 1

                                    T HOMPSON & K NIGHT LLP
                                       A T T O R N EY S A N D C OU N SEL OR S                  AU ST IN
                                                                                              D ALLAS
                                                 900 T H IR D AVENUE                    F OR T WORTH
                                                     20T H F LOOR                           H OU STON
 MARION BACHRACH
                                                N EW YOR K, NY 10022                       N EW YOR K
 DIRECT DIAL: 212.751.3341                           212.751.3001                          ---------------------------------
 EMAIL: Marion.Bachrach@tklaw.com                 F AX 212.751.3113                         ALGIER S
                                                    www.tkl aw.c om                         LON D ON
                                                                                        M ÉXIC O C ITY
                                                                                        M ON T ERREY



                                                                        June 4, 2020


FILING BY ECF AND COURTESY COPY BY E-MAIL

Honorable Andrew L. Carter, Jr.
United States District Court
Southern District of New York
Thurgood Marshall Courthouse
40 Foley Square
New York, NY 10007

          Re:         Tantaros v. Fox News Network, LLC, et al., Case No. 19-cv-7131-ALC

Dear Judge Carter:

        We represent Respondent William J. Shine in the above-referenced case. We write to
advise the Court that Mr. Shine joins in the Opposition to Petitioner’s Motion to Stay Scheduling
Order submitted by Jones Day on behalf of Respondents Fox News Network, LLC, Suzanne Scott,
Dianne Brandi, and Irena Briganti.

                                                              Respectfully submitted,

                                                              /s/ Marion Bachrach

                                                              Marion Bachrach

cc:       ECF Recipients
